                    Case 4:16-cv-07387-JSW Document 153
                                                    152 Filed 08/12/20
                                                              08/11/20 Page 1 of 1
                                                                                 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Northern    District of California


PARKRIDGE LIMITED, a Hong Kong Corporation,             by                    )
   Mabel Mak and MABEL MAK, an individual,                                    )
                                                                              )
                                                                              )
                            PlaintijJ(s)                                      )
                                                                              )
                                 v.                                                               Civil Action No.       4:16-cv-07387-JSW
                                                                              )
     INDYZEN, INC., a California Corporation, and                             )
       PRAVEEN NARRA KUMAR, an individual,                                    )
                                                                              )
                                                                              )
                           Defendant(s)                                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Counter-Defendant   Randy Gene Dobson
                                   CMG.ASIA HEAD OFFICE
                                   Cali Tower 464-466-468
                                   Phan Xich Long
                                   P.2, Q. Phu Nhuan
                                   700000 TP, HO CHI MINH


          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:      Mark R. Figueiredo, Esq.
                                 Christopher G. Addy, Esq.
                                 Austin T. Jackson, Esq.
                                 STRUCTURE LAW GROUP, LLP
                                 1754 Technology Drive, Suite 135
                                 San Jose, California 95110

        If you fail to respond, judgment by default will be entered against you for the relief demanded                                       in the complaint.
You also must file your answer or motion with the court.



                                                                                S D I ST R
                                                                        ST
                                                                           AT E            IC
                                                                                              T             CLERK OF COURT
                                                                    D
                                                                                                            Susan Y. Soong
                                                                                                  CO
                                                               E
                                                              IT




                                                                                                      UR
                                                             UN




                                                                                                       T
                                                             NORT




                                                                                                      NIA




Date:
          August 12, 2020
                                                                                                  OR
                                                              HE




                                                                                                  IF




                                                                    N                             L
                                                                    R




                                                                        DI                  A
                                                                             ST R I T O F C
                                                                                   C
                                                                                                                     Signature afClerk or Deputy Clerk
